Exhibit 10.4

AMENDED AND RESTATED

PREFERENCES AND RIGHTS OF

 SERIES E CONVERTIBLE PREFERRED STOCK

 OF

 XENACARE HOLDINGS, INC.

a Florida corporation

The undersigned President of XenaCare Holdings, Inc. (the “Corporation”), a
company organized and existing under the laws of the State of Florida, certifies
that pursuant to the authority contained in the Corporation’s Articles of
Incorporation, and in accordance with the provisions of the resolution amending
and restating a series of the class of the Corporation’s authorized Preferred
Stock designated as Series E Convertible Preferred Stock:

FIRST: The Articles of Incorporation of the Corporation bearing document number
P05000081911 authorizes the issuance of two hundred million (200,000,000) shares
of common stock, par value $0.001 per share (the “Common Stock”) and
five million (5,000,000) shares of preferred stock, par value $0.001 per share
(the “Preferred Stock”), and further authorizes the Board of Directors of the
Corporation, by resolution or resolutions, at any time and from time to time, to
divide and establish any or all of the shares of Preferred Stock into one or
more series and, without limiting the generality of the foregoing, to fix and
determine the designation of each such share, and its  preferences, conversion
rights, cumulative, relative, participating, optional, or other rights,
including voting rights, qualifications, limitations, or restrictions thereof.

SECOND: At a meeting of the Board of Directors, held on December 10, 2009, the
directors unanimously approved the designation of Series E Preferred Stock. The
designations, powers, preferences and rights, and the qualifications,
limitations or restrictions hereof, in respect of the Series E Convertible
Preferred Stock shall be as hereinafter described.

Accordingly, “Article V” of the Articles of Incorporation of this Corporation is
amended to include the following:

Series E Convertible Preferred Stock

1.

Determination. The series of Preferred Stock is hereby designated Series E
Convertible Preferred Stock (the “Series E Preferred Stock”).

2.

Authorized Shares. The number of authorized shares constituting the Series E
Preferred Stock shall be Five Hundred Thousand (500,000) shares of such series.

3.

Rank. The Series E Preferred Stock shall rank:  (i) prior to all of the
Corporation’s Common Stock; (ii) prior to any other series of preferred stock or
any class or series of capital stock of the Corporation hereafter created not
specifically ranking by its terms senior to or on parity with the Series E
Preferred Stock (collectively with the Common Stock, the “Junior Securities”);
and (iii) on parity with the Series E Preferred Stock and any class or series of
capital stock of the Corporation hereafter created specifically ranking by its
terms on parity with the Series E Preferred Stock (the “Parity Securities”), in
each case as to the distribution of assets upon liquidation, dissolution or
winding up of the Corporation.

4.

Designation and Stated Value. The Board of Directors of the Corporation,
pursuant to authority granted in its Articles of Incorporation, hereby creates a
Series of Preferred Stock designated as “Series E Preferred Stock.” Upon initial
issuance by the Corporation, the price per share of the Series E Preferred Stock
and the Stated Value of each share of Series E Preferred Stock upon any
Liquidation Event, or otherwise, shall be ten ($10.00 ) dollars (the “Stated
Value”).





--------------------------------------------------------------------------------



5.

Number. The number of shares of Series E Preferred Stock the Corporation is
authorized to issue is 500,000 shares of Series E Preferred Stock. Such number
may be increased or decreased by resolution of the Board of Directors.

6.  

Dividend Rights. The Series E Preferred Stock shall accrue dividends at the rate
of fifteen percent (15%) per annum and paid only in common stock, when declared
by the Board of Directors.  The price of such dividends will be determined by
the market price of the company’s common stock on the date of conversion as
published by NASDAQ closing/last price




7.

Liquidation Rights.

(a)

In the event of any liquidation, dissolution or winding up of the Company, the
holders of Series E Preferred Stock then outstanding shall be entitled to be
paid out of the assets of the Company available for distribution to its
shareholders, a preference (the “Liquidation Preference”), whether from capital
surplus or earnings, before any payment or declaration and setting apart for
payment of any amount is made with respect to the Common Stock of the Company,
and pro rata with the outstanding Series E Preferred Stock based on the relative
aggregate amount of liquidation preference of the outstanding shares of each of
said classes of Preferred Stock. The amount of the Liquidation Preference shall
be ten dollars ($10.00) per share. If the assets of the Company available for
distribution to its shareholders are insufficient to pay the full Liquidation
Preference to holders of the Series E Preferred Stock, such holders of said
Preferred Stock shall share ratably in any distribution of assets according to
the respective amounts which would be payable with respect to the shares held by
them upon distribution if all amounts payable with respect to said shares were
paid in full.

(b)

The following events shall be considered a liquidation under this Section 7:

(i)

any consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization in which the
outstanding shares of the Company are exchanged for securities or other
consideration issued by or on behalf of the acquiring corporation or as a result
of which the shareholders of the Company immediately prior to such transaction
hold less than 50% of the equity securities of the surviving or resulting
corporation, excluding any consolidation or merger effected exclusively to
change the domicile of the Company and any consolidation or merger effected
exclusively with an entity that has no meaningful business or operations for the
purpose of creating a public market for the Company’s Common Stock (an
“Acquisition”); or

(ii)

a sale, lease or other disposition of all or substantially all of the assets of
the Company (an “Asset Transfer”).

(c)

In any of such events, if the consideration received is other than cash, its
value will be deemed to be its fair market value as determined in good faith by
the Board of Directors. Any securities shall be valued as follows:

(i)

Securities not subject to investment letter or other similar restrictions on
free marketability covered by (ii) below:

1)

If traded on a securities exchange or through the NASDAQ National Market, the
value shall be deemed to be the average of the closing prices of the securities
on such quotation system over the thirty (30) day period ending three (3) days
prior to the closing of such Acquisition or Asset Transfer;

2)

If actively traded over-the-counter, the value shall be deemed to be the average
of the closing bid or sale prices (whichever is applicable) over the thirty (30)
day period ending three (3) days prior to the closing of such Acquisition or
Asset Transfer; and

3)

If there is no active public market, the value shall be the fair market value
thereof, as determined by the Board of Directors.








2




--------------------------------------------------------------------------------



(ii)

The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a shareholder’s status as an affiliate or former affiliate) shall be
to make an appropriate discount from the market value determined as above in (i)
1), 2) or 3) to reflect the approximate fair market value thereof, as determined
by the Board of Directors.

8.

Voting Rights. The Holders of the issued and outstanding shares of Series E
Preferred Stock have the same voting rights as if it has been converted into
common stock.

9.

Notice to Holders of Series E Preferred Stock. The Corporation shall provide
each holder of Series E Preferred Stock with prior notification of any meeting
of the stockholders (and copies of proxy materials and other information sent to
stockholders). In the event of any taking by the Corporation of a record of its
stockholders for the purpose of determining stockholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining stockholders who
are entitled to vote in connection with any proposed Liquidation Event, the
Corporation shall mail a notice to each holder of Series E Preferred Stock, at
least thirty (30) days prior to (or such shorter period that the Corporation
first becomes aware of) the consummation of the transaction or event, whichever
is earlier, of the date on which any such action is to be taken for the purpose
of such dividend, distribution, right or other event, and a brief statement
regarding the amount and character of such dividend, distribution, right or
other event to the extent known at such time.

10.

Conversion.  Each holder of Series E Preferred Stock may, at his sole option at
any time after the Series E Preferred Stock is issued and, if applicable, until
it is redeemed by the Company, convert any or all of his shares of Series E
Preferred Stock into shares of Common Stock at a conversion rate of the stated
value of $10.00 divided by the value of the Common Stock when the Preferred
Shares are issued.  Fractional shares of Common Stock will not be issued and
upon a conversion will be rounded down to the nearest whole number. The Company
has no right to require a conversion of any of the shares of Series E Preferred
Stock.

In order to exercise the conversion privilege, a holder shall give written
notice to the Company stating that such holder elects to convert one or more
shares of Series E Preferred Stock and the number of such shares to be
converted. The notice must be accompanied by the certificate evidencing the
shares of Series E Preferred Stock being converted. If less than all shares
evidenced by such certificate are converted, a new certificate for such
remaining shares of Series E Preferred Stock will be issued by the Company.
Shares of Series E Preferred Stock so converted will be deemed to have been
converted immediately prior to the close of business on the date of receipt of
such notice, even if the Company’s stock transfer books are at that time closed,
and such holder will be treated for all purposes as the record owner of the
shares deliverable upon such conversion as of the close of business on such
date. The Company will issue certificates for the Common Stock into which the
Series E Preferred Stock is converted or as soon as practicable after the
effective date of the conversion. If less than all of the Series E Preferred
Stock evidenced by a certificate is converted, then upon the surrender of said
certificate, a new certificate of said Series E Preferred Stock for the
remaining shares of Series E Preferred Stock will be issued by the Company.

The issue of Common Stock certificates on conversion shall be made without
charge to the holder for any tax in respect of the issue thereof, except taxes,
if any, on the income of the holder. The Company shall not, however, be required
to pay any tax which may be payable in respect of any transfer involved in the
issue and delivery of shares of Common Stock in any name other than that of the
holder.

At such time as the Series E Preferred Stock is converted by the Holder (the
“Holder”) or by Automatic Conversion, the Board of Directors, at its sole
discretion, may issue one Preferred E Warrant for each Common Share issued in
conversion of the Series E Preferred Stock. The Holder is entitled, upon the
terms and subject to the conditions to be set forth by the Board of Directors,
at any time prior to the close of business on December 31, 2012 (the
“Termination Date”), but not thereafter, to subscribe for from








3




--------------------------------------------------------------------------------

Xenacare one share (the “Warrant Shares”) of the common stock, $ .001 par value,
of the Company for each Common share converted from Preferred E Shares. The
Warrant Share may be exercised in a cashless transaction identical to the
conversion provisions of the Preferred E Shares converted into Common Shares,
with the price of the Warrant Shares fixed at the same price as the Converted
Preferred Shares.

11.

Automatic Conversion.  Each share of the Series E Preferred Stock will
automatically convert into stated value of $10.00 divided by the value of the
Common Stock at the time the Preferred Shares are issued, subject to possible
adjustment in accordance with Section 12 of this Certificate, at any time twelve
months or more after the date that the Series E Preferred Stock is issued (the
“Twelve Month Period”), once the Company’s Common Stock has thereafter (i.e.,
after the expiration of the Twelve Month Period) traded at a closing bid price
of one dollar ($1.00) per share or more for a period of five (5) consecutive
trading days closing price as published by NASDAQ, to the extent that the
Series E Preferred Stock has not otherwise been redeemed or converted.
Fractional shares of Common Stock will not be issued and upon a conversion will
be rounded down to the nearest whole number.

12.

Adjustment of Shares and Price. The number of shares of Common Stock into which
the Series E Preferred Stock is convertible pursuant to items 10 and 11 herein
is subject to proportionate adjustment from time to time in the event (i) the
Company subdivides or combines its outstanding Common Stock into a greater or
smaller number of shares, including stock splits and stock dividends payable in
stock, rights or convertible securities; or (ii) of a reorganization or
reclassification of the Company’s Common Stock, the consolidation or merger of
the Company with or into another company, the sale, conveyance or other transfer
of substantially all of the Company’s assets to another corporation or other
similar event, whereby securities or other assets are issuable or distributable
to the holders of the outstanding Common Stock of the Company upon the
occurrence of any such event; or (iii) of the issuance by the Company to the
holders of its Common Stock of securities convertible into, or exchangeable for,
such shares of Common Stock.

13.

Miscellaneous.

(a)

Loss, Theft, Destruction of Preferred Stock. Upon receipt of evidence
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
shares of Series E Preferred Stock and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security reasonably satisfactory to
the Corporation, or, in the case of any such mutilation, upon surrender and
cancellation of the Series E Preferred Stock, the Corporation shall make, issue
and deliver, in lieu of such lost, stolen, destroyed or mutilated shares of
Series E Preferred Stock, new shares of Series E Preferred Stock of like tenor.
The Series E Preferred Stock shall be held and owned upon the express condition
that the provisions of this Section are exclusive with respect to the
replacement of mutilated, destroyed, lost or stolen shares of Series E Preferred
Stock and shall preclude any and all other rights and remedies notwithstanding
any law or statute existing or hereafter enacted to the contrary with respect to
the replacement of negotiable instruments or other securities without the
surrender thereof.

(b)

Who Deemed Absolute Owner. The Corporation may deem the Person in whose name the
Series E Preferred Stock shall be registered upon the registry books of the
Corporation to be, and may treat it as, the absolute owner of the Series E
Preferred Stock for the purpose of the conversion of the Series E Preferred
Stock and for all other purposes, and the Corporation shall not be affected by
any notice to the contrary. All such payments and such conversion shall be valid
and effectual to satisfy and discharge the liability upon the Series E Preferred
Stock to the extent of the sum or sums so paid or the conversion so made.

(c)

Register. The Corporation shall keep at its principal office a register in which
the Corporation shall provide for the registration of the Series E Preferred
Stock. Upon any transfer of the Series E Preferred Stock in accordance with the
provisions hereof, the Corporation shall register such transfer on the Series E
Preferred Stock register.

(d)

Reservation of Common Stock. The Corporation shall have a sufficient number of
shares of Common Stock available to reserve for issuance upon the conversion of
all outstanding shares of Series E Preferred Stock and upon conversion of any
Series E warrants. The Corporation will at all times








4




--------------------------------------------------------------------------------

reserve and keep available out of its authorized Common Stock, solely for the
purpose of issuance upon the conversion of Series E Preferred Stock and Series E
Warrants as herein provided, such number of shares of Common Stock as shall then
be issuable upon the conversion of all outstanding shares of Series E Preferred
Stock and Series E Warrants. The Corporation covenants that all shares of Common
Stock which shall be so issued shall be duly and validly issued, fully paid and
non-assessable. The Corporation will take all such action as may be so taken
without violation of any applicable law or regulation, or of any requirement of
any national securities exchange upon which the Common Stock may be listed to
have a sufficient number of authorized but unissued shares of Common Stock to
issue upon conversion of the Series E Preferred Stock. The Corporation will not
take any action which results in any adjustment of the conversion rights if the
total number of shares of Common Stock issued and issuable after such action
upon conversion of the Series E Preferred Stock would exceed the total number of
shares of Common Stock then authorized by the Corporation's certificate of
incorporation, as amended.

(e)

No Reissuance of Preferred Stock. Any shares of Series E Preferred Stock
acquired by the Corporation by reason of purchase, conversion or otherwise shall
be canceled, retired and eliminated from the shares of Series E Preferred Stock
that the Corporation shall be authorized to issue. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock subject to the
conditions and restrictions on issuance set forth in the Articles of
Incorporation or in any certificate of determination creating a series of
Preferred Stock or any similar stock or as otherwise required by law.

(f)

Severability. If any right, preference or limitation of the Series E Preferred
Stock set forth herein is invalid, unlawful or incapable of being enforced by
reason of any rule, law or public policy, all other rights, preferences and
limitations set forth herein that can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
shall be deemed dependent upon any other such right, preference or limitation
unless so expressed herein.

14.

Authorized Shares. The number of authorized shares of Preferred Stock of the
Corporation is 5,000,000, and the number of authorized shares of Series E
Preferred Stock, none of which has been issued, is 500,000 shares.

The foregoing Amendment was adopted by the Board of Directors of the Corporation
pursuant to the Florida Business Corporation Act on December 10, 2009.
Therefore, the number of votes cast for the Amendment to the Corporation's
Articles of Incorporation was sufficient for approval.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer.

 

 

                                          

Dated: December 10, 2009

 

 

 

XenaCare Holdings, Inc.

 

 

 

/s/ Frank Rizzo

 

Frank Rizzo, President











5


